

117 HR 215 IH: Victims' Voice and Transparency Act
U.S. House of Representatives
2021-01-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 215IN THE HOUSE OF REPRESENTATIVESJanuary 5, 2021Mr. Stewart introduced the following bill; which was referred to the Committee on House AdministrationA BILLTo amend the Congressional Accountability Act of 1995 to prohibit the imposition of a nondisclosure agreement as a condition of the payment of any award or settlement in connection with a violation of such Act.1.Short titleThis Act may be cited as the Victims' Voice and Transparency Act.2.Prohibiting imposition of nondisclosure agreement as condition of award or settlement under Congressional Accountability Act of 1995(a)ProhibitionSection 401 of the Congressional Accountability Act of 1995 (2 U.S.C. 1401) is amended by adding at the end the following new subsection:(h)Prohibiting imposition of nondisclosure agreementsA nondisclosure agreement may not be imposed on any party as a condition of the payment of any award or settlement in connection with a violation of part A of title II..(b)Effective dateThe amendment made by subsection (a) shall apply with respect to awards and settlements paid in connection with the Congressional Accountability Act of 1995 on or after the date of the enactment of this Act.